Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds 150 words. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10435148 B2 to Kearney-Fischer, which was cited by Applicant, in view of US 20210171212 A1 to Keller et al. (hereinafter, Keller). 
Regarding claim 1, Kearney-Fischer discloses:
A noise reduction system in a vertical takeoff and landing (VTOL) vehicle comprising a plurality of vehicle lifter motors and a lifter motor controller for the vehicle lifter motors. {col. 4, lines 6-10: the term, aircraft includes vertical take-off and landing (VTOL) aircraft / col.1, lines 41-45: a system for controlling acoustic radiation in an aircraft comprises: rotor systems, each of the rotor systems having a rotor, a motor to rotate the rotor, and a rotor controller to control the operation of the motor / abstract: The system comprising a plurality of rotor systems and a noise controller configured to regulate acoustic radiation from the plurality of rotor systems.}
dynamically determine, for the plurality of vehicle lifter motors, a motor-specific fan RPM and a motor-specific fan pitch that will allow the VTOL vehicle to achieve sufficient lift and not exceed the identified VTOL noise level at the specific geographical location based on VTOL vehicle noise characteristics for the VTOL vehicle and a noise level at the geographical location {figures 2a-2c, col. 6, lines 5-16: the noise controller 102 couples the rotor systems 126 to create a radiating array. In operation, the radiating array can dynamically set the control parameters for each rotor assembly 128. The control parameters include revolutions per minute (RPM), blade pitch, and phase for each mechanical device 124 (e.g., an electric motor). The control parameters may be selected by the noise controller 102 such that the rotor systems 126 operate within acceptable operating ranges, which can be specified by a primary function set point (e.g., desired thrust setting) / Examiner note that the noise controller coupling the rotor systems implies that the control parameters are set to meet a noise level.}
determine whether the determined motor-specific fan RPM and motor-specific fan pitch for the plurality of vehicle lifter motors will allow the VTOL vehicle to operate within its safety envelope; and cause a motor-specific fan RPM command and a motor-specific fan pitch command to be sent to the lifter motor controller to cause the vehicle lifter motors to operate at the determined motor-specific fan RPM and motor-specific fan pitch for the lifter motor at the specific geographical location when it is determined that the determined motor-specific fan RPM and motor-specific fan pitch for the plurality of vehicle lifter motors will allow the VTOL vehicle to operate within its safety envelope. {col. 6, lines 5-16 / col. 8, lines 25-30: the allowed deviation module 110 to impose a set of system limits to restrict the degree by which the noise controller 102 can alter the commanded flight settings from the flight control system 106 without compromising flight characteristics or safety of the aircraft.}.
Kearney-Fischer does not explicitly disclose: 
[1]	the noise reduction system comprising a controller configured to: identify a VTOL noise level at which the VTOL vehicle can operate at a specific geographical location to not cause a total noise level at the geographical location to exceed a predetermined threshold noise level.
[2]	the noise level at the geographical location is an ambient noise level.
[1], [2]	Keller teaches that it was old and well known at the time of filing in the art of aircraft noise control to identify noise level of aircraft not exceeding a predetermined threshold noise level at a specific geographic location, which is the ambient noise level at the geographical location. {paragraph [0059]: the controller 16 receives an actual noise level from sensor located on the ground at or near the geographical location… the controller 16 could be configured to vary the rotational speed of the gas turbine engine core 12 so that the noise level is no greater than the predetermined threshold value. / Examiner note that a sensor located at the geographical location implies that the sensor measures the ambient noise level.}  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the geographic location specific predetermined aircraft noise threshold feature of Keller with the described invention of Kearney-Fischer in order to use the threshold as a base for noise control of the aircraft.
Similar reasoning applies to claims 8, 15. 
Regarding claim 2, which depends from claim 1, Kearney-Fischer discloses:
wherein the controller is further configured to: retrieve vehicle lifter motor parameters comprising a fan status for the plurality of vehicle lifter motors on the VTOL vehicle; and dynamically determine, for the plurality of vehicle lifter motors, the motor-specific fan RPM and the motor-specific fan pitch that will allow the VTOL vehicle to achieve sufficient lift and not exceed the identified VTOL noise level at the specific geographical location based on the retrieved vehicle lifter motor parameters {col. 6, lines 5-16 / col. 7, lines 35-40: the noise controller 102 monitors parameters of each of the rotor systems 126 using a rotor feedback device 118 at each rotor system 126. / Examiner note that monitoring rotor system parameters means retrieving the fan status}.
Kearney-Fischer does not explicitly disclose: 
a battery status for the plurality of vehicle lifter motors on the VTOL vehicle is a vehicle lifter motor parameter.
In relations to this limitation, Kearney-Fischer discloses that the rotor controller controls the electric motor of the rotor assembly, which implies presence of a battery that provides electric current to the electric motor, in col. 9, lines 50-55: where the mechanical device 124 is an electric motor, the rotor controller 116 may control the electric motor by adjusting the operating current to the electric motor via a current controller in response to, for example, a flight setting command from the noise controller 102 and/or the flight control system 106.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kearney-Fischer to include a battery status as a vehicle lifter motor parameter in order to control the electric motor depending on the battery status. 
Similar reasoning applies to claims 9, 16. 
Regarding claim 3, which depends from claim 2, Kearney-Fischer discloses:
wherein the controller is further configured to: retrieve VTOL operating parameters at the specific geographical location comprising one or more of location, altitude, and speed;  and dynamically determine, for the plurality of vehicle lifter motors, the motor-specific fan RPM and the motor-specific fan pitch that will allow the VTOL vehicle to achieve sufficient lift and not exceed the identified VTOL noise level at the specific geographical location based on the retrieved operating parameters. {col. 6, lines 5-16 / col. 7, lines 1-7: the noise control interface 104 may be integrated with a geographic information system (GIS). The GIS determines acoustic management technique for a given location and flight operation based, on geographic conditions}.
Similar reasoning applies to claims 10, 17. 
Regarding claim 4, which depends from claim 3, Kearney-Fischer discloses:
wherein the controller is further configured to: retrieve environmental parameters for the specific geographical location, the retrieved environmental parameters comprising one or more of weather, wind, traffic status, and vertiport status; and dynamically determine, for the plurality of vehicle lifter motors, the motor-specific fan RPM and the motor-specific fan pitch that will allow the VTOL vehicle to achieve sufficient lift and not exceed the identified VTOL noise level at the specific geographical location based on the retrieved environmental parameters {col. 6, lines 5-16 / col. 8, lines 42-44: the allowed deviation module 110 may further impose the set of system limits based at least in part on weather conditions}.
	Similar reasoning applies to claims 11, 18. 
Regarding claim 5, which depends from claim 4, Kearney-Fischer discloses:
wherein the controller is further configured to: dynamically determine, for the plurality of vehicle lifter motors, the motor-specific fan RPM and the motor-specific fan pitch that will allow the VTOL vehicle to achieve sufficient lift and not exceed the identified VTOL noise level at the specific geographical location during a takeoff or landing at the geographical location. {col. 6, lines 5-16 / col. 8, lines 35-40: the allowed deviation module 110 may indicate that the aircraft is taking off at its maximum gross takeoff weight and, therefore, will require all available thrust to achieve liftoff. Conversely, during descent, the allowed deviation module 110 may indicate that the rotor assemblies 128 may be throttled down to an idle speed. / Examiner not that “Conversely, during descent…” implies landing.}
Similar reasoning applies to claims 12, 19.
Regarding claim 6, which depends from claim 1, Keller teaches:
wherein the VTOL noise level to not cause the total noise level to exceed the predetermined noise threshold level is determined based on a difference between the predetermined noise threshold level and a measured ambient noise level at the geographical location. {paragraph [0059]}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined noise threshold and ambient noise measuring features of Keller with the described invention of Kearney-Fischer in order to use the threshold and actual noise for determining satisfying the noise reduction requirements.
	Similar reasoning applies to claims 13.
Regarding claim 7, which depends from claim 6, Keller teaches:
wherein the predetermined noise threshold level is a maximum noise level specific to the specific geographical location {paragraph [0059]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined noise threshold feature of Keller with the described invention of Kearney-Fischer in order to adopt it as allowed maximum noise at the location. 
	Similar reasoning applies to claims 14.
Regarding claim 20, which depends from claim 15, Keller teaches:
wherein the VTOL noise level to not cause the total noise level to exceed the predetermined noise threshold level is determined based on a difference between the predetermined noise threshold level and a measured ambient noise level at the geographical location, and wherein the predetermined noise threshold level is a maximum noise level specific to the specific geographical location. {paragraph [0059]}
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined noise threshold and ambient noise measuring features of Keller with the described invention of Kearney-Fischer in order to use the threshold and actual noise for determining satisfying the noise reduction requirements, and to adopt the predetermined threshold as allowed maximum noise at the location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661